UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period:	March 31, 2013 Item 1. Schedule of Investments: Putnam VT Income Fund The fund's portfolio 3/31/13 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (50.9%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (5.1%) Government National Mortgage Association Pass-Through Certificates 3 1/2s, July 15, 2042 $3,086,039 $3,361,468 3s, TBA, May 1, 2043 4,000,000 4,165,625 3s, TBA, April 1, 2043 7,000,000 7,308,984 3s, TBA, April 1, 2043 4,000,000 4,180,312 U.S. Government Agency Mortgage Obligations (45.8%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 6s, May 1, 2040 2,949,146 3,226,435 3s, TBA, April 1, 2043 9,000,000 9,239,765 Federal National Mortgage Association Pass-Through Certificates 5s, March 1, 2038 119,102 128,975 4s, with due dates from June 1, 2042 to November 1, 2042 33,731,866 36,805,683 3s, TBA, May 1, 2043 53,000,000 54,509,260 3s, TBA, April 1, 2043 66,000,000 68,057,327 Total U.S. government and agency mortgage obligations (cost $191,207,715) U.S. TREASURY OBLIGATIONS (0.2%) (a) Principal amount Value U.S. Treasury Inflation Protected Securities 2s, July 15, 2014 (i) $246,658 $262,175 U.S. Treasury Notes 2 5/8s, November 15, 2020 128,000 139,609 1 7/8s, June 30, 2015 (i) 155,000 161,256 Total U.S. treasury Obligations (cost $544,829) MORTGAGE-BACKED SECURITIES (37.7%) (a) Principal amount Value Agency collateralized mortgage obligations (17.9%) Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.787s, 2032 $57,577 $94,218 IFB Ser. 3408, Class EK, 24.975s, 2037 651,227 1,023,245 IFB Ser. 2976, Class LC, 23.675s, 2035 81,531 132,894 IFB Ser. 2979, Class AS, 23.528s, 2034 67,405 90,603 IFB Ser. 3072, Class SM, 23.052s, 2035 403,737 630,882 IFB Ser. 3065, Class DC, 19 1/4s, 2035 543,300 839,844 IFB Ser. 2990, Class LB, 16.426s, 2034 514,570 712,046 IFB Ser. 4105, Class HS, IO, 6.397s, 2042 1,346,592 331,342 IFB Ser. 3803, Class SP, IO, 6.397s, 2038 1,919,675 163,172 IFB Ser. 3907, Class KS, IO, 6.347s, 2040 1,832,655 253,396 IFB Ser. 3708, Class SA, IO, 6.247s, 2040 3,307,302 496,492 IFB Ser. 4112, Class SC, IO, 5.947s, 2042 3,761,702 625,387 IFB Ser. 4105, Class LS, IO, 5.947s, 2041 1,449,980 282,659 IFB Ser. 3852, Class NT, 5.797s, 2041 1,028,042 1,099,933 IFB Ser. 3752, Class PS, IO, 5.797s, 2040 2,482,141 372,420 Ser. 3632, Class CI, IO, 5s, 2038 142,562 8,280 Ser. 3626, Class DI, IO, 5s, 2037 72,799 2,371 Ser. 4132, Class IP, IO, 4 1/2s, 2042 4,477,716 663,711 Ser. 4122, Class TI, IO, 4 1/2s, 2042 1,706,710 259,932 Ser. 4018, Class DI, IO, 4 1/2s, 2041 2,023,937 267,807 Ser. 3747, Class HI, IO, 4 1/2s, 2037 544,624 46,514 Ser. 3707, Class PI, IO, 4 1/2s, 2025 1,998,322 156,589 Ser. 4116, Class MI, IO, 4s, 2042 3,472,168 552,285 Ser. 4090, Class BI, IO, 4s, 2042 828,403 87,256 Ser. 4026, Class JI, IO, 4s, 2041 936,658 109,776 Ser. 3751, Class MI, IO, 4s, 2034 1,608,432 28,743 Ser. 304, Class C22, IO, 3 1/2s, 2043 3,047,000 498,611 Ser. 304, Class C4, IO, 3 1/2s, 2043 1,625,000 337,448 Ser. 4172, Class PI, IO, 3s, 2040 3,281,927 359,174 Ser. T-56, Class A, IO, 0.524s, 2043 5,245,535 90,772 Ser. T-56, Class 3, IO, 0.418s, 2043 2,694,228 35,256 Ser. T-56, Class 1, IO, 0.215s, 2043 6,441,018 48,308 Ser. T-56, Class 2, IO, 0.128s, 2043 14,618,303 45,111 Ser. 4077, Class TO, PO, zero %, 2041 96,140 80,539 Ser. 3835, Class FO, PO, zero %, 2041 3,730,989 3,198,540 Ser. 3369, Class BO, PO, zero %, 2037 25,654 23,781 Ser. 3391, PO, zero %, 2037 143,690 127,581 Ser. 3300, PO, zero %, 2037 253,797 236,825 Ser. 3175, Class MO, PO, zero %, 2036 43,100 39,579 Ser. 3210, PO, zero %, 2036 92,517 86,866 FRB Ser. 3117, Class AF, zero %, 2036 13,934 11,732 FRB Ser. 3326, Class WF, zero %, 2035 29,102 28,628 FRB Ser. 3036, Class AS, zero %, 2035 20,893 17,924 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.675s, 2036 545,278 1,035,406 IFB Ser. 06-8, Class HP, 23.818s, 2036 480,875 801,580 IFB Ser. 05-45, Class DA, 23.671s, 2035 900,299 1,477,162 IFB Ser. 07-53, Class SP, 23.451s, 2037 351,572 553,199 IFB Ser. 05-122, Class SE, 22.385s, 2035 836,123 1,259,366 IFB Ser. 05-75, Class GS, 19.637s, 2035 476,328 687,776 IFB Ser. 05-106, Class JC, 19.491s, 2035 345,736 543,124 IFB Ser. 05-83, Class QP, 16.863s, 2034 115,517 157,834 IFB Ser. 11-4, Class CS, 12.492s, 2040 692,432 842,265 IFB Ser. 12-88, Class SB, IO, 6.466s, 2042 2,305,323 363,596 IFB Ser. 12-75, Class SK, IO, 6.446s, 2041 3,966,271 743,874 IFB Ser. 12-75, Class KS, IO, 6.346s, 2042 2,580,344 446,916 IFB Ser. 12-3, Class CS, IO, 6.346s, 2040 2,284,604 411,343 IFB Ser. 11-87, Class HS, IO, 6.296s, 2041 1,254,920 205,694 IFB Ser. 11-67, Class BS, IO, 6.296s, 2041 4,396,451 738,692 IFB Ser. 11-27, Class AS, IO, 6.276s, 2041 3,230,843 500,587 IFB Ser. 12-30, Class HS, IO, 6.246s, 2042 6,551,902 1,171,087 IFB Ser. 12-132, Class SB, IO, 5.996s, 2042 3,346,345 521,561 IFB Ser. 12-113, Class CS, IO, 5.946s, 2041 1,312,398 255,130 IFB Ser. 13-13, Class SC, IO, 5.896s, 2043 3,436,555 888,246 IFB Ser. 11-53, Class SY, IO, 5.746s, 2041 5,939,171 791,988 Ser. 12-129, Class TI, IO, 4 1/2s, 2040 2,524,996 384,557 Ser. 12-118, Class IO, IO, 4s, 2042 2,632,352 428,994 Ser. 12-124, Class UI, IO, 4s, 2042 6,716,053 1,114,193 Ser. 12-118, Class PI, IO, 4s, 2042 2,037,595 323,550 Ser. 12-96, Class PI, IO, 4s, 2041 2,730,326 376,075 Ser. 13-30, Class IP, IO, 3s, 2041 2,624,000 303,809 Ser. 13-23, Class LI, 3s, 2041 2,742,294 316,598 Ser. 03-W10, Class 1, IO, 1.303s, 2043 3,609,846 144,253 Ser. 07-64, Class LO, PO, zero %, 2037 106,311 97,316 Ser. 372, Class 1, PO, zero %, 2036 136,081 130,276 Government National Mortgage Association IFB Ser. 11-56, Class SA, 23.638s, 2041 3,685,630 5,848,948 IFB Ser. 10-158, Class SD, 14.39s, 2040 855,000 1,222,240 IFB Ser. 11-70, Class WS, 9.294s, 2040 3,648,000 4,184,876 IFB Ser. 11-56, Class MS, 6.871s, 2041 166,161 183,179 IFB Ser. 11-61, Class CS, IO, 6.477s, 2035 4,809,847 667,361 IFB Ser. 10-163, Class SI, IO, 6.426s, 2037 1,537,777 211,443 IFB Ser. 10-109, Class SB, 6.397s, 2040 3,025,490 601,982 IFB Ser. 11-3, Class SG, IO, 6.347s, 2041 1,053,281 208,823 IFB Ser. 10-35, Class CS, IO, 6.267s, 2040 4,292,291 826,253 IFB Ser. 10-20, Class SC, IO, 5.947s, 2040 1,916,922 358,925 IFB Ser. 11-94, Class SA, IO, 5.897s, 2041 3,910,149 726,506 IFB Ser. 10-158, Class SA, IO, 5.847s, 2040 1,125,140 208,061 IFB Ser. 10-151, Class SA, 5.847s, 2040 1,118,358 206,796 IFB Ser. 10-120, Class SA, IO, 5.847s, 2040 2,668,487 501,302 IFB Ser. 11-70, Class SM, IO, 5.687s, 2041 1,760,000 476,186 IFB Ser. 10-37, Class SG, IO, 5.497s, 2040 4,402,149 762,804 Ser. 13-3, Class IT, IO, 5s, 2043 2,613,375 501,322 Ser. 10-35, Class UI, IO, 5s, 2040 3,029,622 583,743 Ser. 12-129, Class IO, IO, 4 1/2s, 2042 2,239,580 545,696 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 2,748,056 509,517 Ser. 11-116, Class IA, IO, 4 1/2s, 2039 3,448,199 384,681 Ser. 12-56, Class IB, IO, 4s, 2042 3,542,077 595,466 Ser. 12-48, Class KI, IO, 3 1/2s, 2039 2,320,730 351,475 Ser. 11-70, PO, zero %, 2041 13,367,808 11,098,222 Ser. 10-151, Class KO, PO, zero %, 2037 506,504 455,489 Ser. 06-36, Class OD, PO, zero %, 2036 11,707 10,782 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 5.984s, 2045 12,527,280 2,395,842 Commercial mortgage-backed securities (12.2%) Banc of America Commercial Mortgage, Inc. Ser. 07-2, Class A2, 5.619s, 2049 181,164 182,070 Ser. 06-6, Class A2, 5.309s, 2045 393,380 404,879 Ser. 07-1, Class XW, IO, 0.311s, 2049 4,568,196 42,978 Banc of America Commercial Mortgage, Inc. 144A Ser. 04-4, Class XC, IO, 0.847s, 2042 9,071,316 92,518 Ser. 04-5, Class XC, IO, 0.698s, 2041 16,015,570 155,015 Ser. 02-PB2, Class XC, IO, 0.373s, 2035 1,212,020 51 Ser. 07-5, Class XW, IO, 0.369s, 2051 11,729,561 138,385 Ser. 05-1, Class XW, IO, 0.055s, 2042 108,765,756 28,714 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-T28, Class AJ, 5.964s, 2042 419,000 447,283 FRB Ser. 05-T20, Class C, 5.147s, 2042 438,000 427,598 Ser. 05-PWR9, Class C, 5.055s, 2042 372,000 350,461 Ser. 04-PR3I, Class X1, IO, 0.96s, 2041 1,818,672 13,640 Bear Stearns Commercial Mortgage Securities, Inc. 144A FRB Ser. 06-PW11, Class B, 5.45s, 2039 977,000 926,782 Ser. 06-PW14, Class X1, IO, 0.212s, 2038 8,621,510 150,876 Citigroup Commercial Mortgage Trust 144A FRB Ser. 12-GC8, Class D, 4.879s, 2045 1,725,000 1,697,573 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.368s, 2049 19,834,872 253,093 Ser. 07-CD4, Class XC, IO, 0.129s, 2049 57,521,608 439,465 Commercial Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 1,267,000 1,344,794 Commercial Mortgage Trust 144A FRB Ser. 12-CR5, Class E, 4.335s, 2045 389,000 357,680 FRB Ser. 13-CR6, Class D, 4.316s, 2046 276,000 247,054 FRB Ser. 07-C9, Class AJFL, 0.892s, 2049 585,000 493,214 Pass-Through Certificates Ser. 06-C8, Class XS, IO, 0.156s, 2046 27,769,236 352,502 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.764s, 2039 1,144,454 1,166,628 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.024s, 2049 43,522,336 163,209 CS First Boston Mortgage Securities Corp. Ser. 03-CPN1, Class E, 4.891s, 2035 459,000 459,000 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 631,919 695,111 Ser. 02-CP3, Class AX, IO, 1.143s, 2035 806,831 4,059 Deutsche Bank-UBS Commercial Mortgage Trust 144A FRB Ser. 11-LC2A, Class D, 5.445s, 2044 683,000 711,220 DLJ Commercial Mortgage Corp. 144A FRB Ser. 98-CG1, Class B4, 7.197s, 2031 799,689 803,032 First Union National Bank Commercial Mortgage 144A Ser. 01-C3, Class K, 6.155s, 2033 312,946 312,946 First Union National Bank-Bank of America Commercial Mortgage Trust 144A Ser. 01-C1, Class 3, IO, 1.542s, 2033 420,873 75 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.953s, 2032 125,516 69,034 GE Capital Commercial Mortgage Corp. FRB Ser. 05-C4, Class AJ, 5.306s, 2045 343,000 315,560 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C3, Class XC, IO, 0.146s, 2045 109,500,331 410,342 Ser. 07-C1, Class XC, IO, 0.079s, 2049 58,713,135 423,146 GMAC Commercial Mortgage Securities, Inc. Ser. 97-C1, Class X, IO, 1.023s, 2029 1,467,434 42,547 Ser. 05-C1, Class X1, IO, 0.581s, 2043 20,334,196 226,787 Greenwich Capital Commercial Funding Corp. 144A Ser. 03-C1, Class G, 4.773s, 2035 498,000 496,417 GS Mortgage Securities Corp. II Ser. 06-GG8, Class AJ, 5.622s, 2039 467,000 456,646 Ser. 06-GG6, Class A2, 5.506s, 2038 185,859 192,525 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 167,011 168,681 Ser. 06-GG6, Class XC, IO, 0.087s, 2038 47,476,257 76,342 GS Mortgage Securities Trust FRB Ser. 04-GG2, Class D, 5.546s, 2038 386,000 388,171 GS Mortgage Securities Trust 144A Ser. GC10, Class D, 4.416s, 2046 820,000 754,728 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-CB20, Class AJ, 6.08s, 2051 441,000 450,349 FRB Ser. 07-LD12, Class A3, 5.929s, 2051 804,000 845,701 FRB Ser. 06-LDP7, Class AJ, 5.871s, 2045 750,000 778,163 FRB Ser. 07-LD11, Class A2, 5.792s, 2049 2,407,808 2,460,202 FRB Ser. 04-CB9, Class B, 5.663s, 2041 593,000 609,782 FRB Ser. 04-CBX, Class B, 5.021s, 2037 280,000 276,113 FRB Ser. 13-C10, Class D, 4.3s, 2047 409,000 370,636 Ser. 06-LDP8, Class X, IO, 0.538s, 2045 28,035,015 419,320 Ser. 07-LDPX, Class X, IO, 0.303s, 2049 27,140,237 250,016 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 01-C1, Class H, 5.626s, 2035 421,053 422,611 FRB Ser. 11-C3, Class E, 5.534s, 2046 337,000 349,604 FRB Ser. 11-C5, Class D, 5.315s, 2046 730,000 751,681 FRB Ser. 12-CBX, Class E, 5.189s, 2045 376,000 366,186 FRB Ser. 12-C8, Class D, 4.67s, 2045 1,190,000 1,201,186 FRB Ser. 12-LC9, Class E, 4.428s, 2047 579,000 540,815 Ser. 05-CB12, Class X1, IO, 0.341s, 2037 14,035,986 116,513 Ser. 06-LDP6, Class X1, IO, 0.041s, 2043 37,798,894 139,402 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 314,997 318,147 Ser. 99-C1, Class G, 6.41s, 2031 554,198 565,282 Ser. 98-C4, Class G, 5.6s, 2035 210,991 213,544 Ser. 98-C4, Class H, 5.6s, 2035 441,000 478,280 LB-UBS Commercial Mortgage Trust Ser. 07-C6, Class A3, 5.933s, 2040 544,000 601,101 FRB Ser. 06-C6, Class AJ, 5.452s, 2039 424,000 457,856 Ser. 06-C7, Class A2, 5.3s, 2038 723,741 757,315 Ser. 07-C2, Class XW, IO, 0.499s, 2040 3,812,824 64,803 LB-UBS Commercial Mortgage Trust 144A FRB Ser. 04-C1, Class G, 5.077s, 2036 1,600,000 1,424,920 Ser. 06-C7, Class XW, IO, 0.638s, 2038 19,656,723 411,140 Ser. 05-C2, Class XCL, IO, 0.32s, 2040 70,465,578 404,402 Ser. 06-C7, Class XCL, IO, 0.279s, 2038 36,808,468 634,394 Ser. 05-C7, Class XCL, IO, 0.21s, 2040 47,658,564 242,296 Ser. 07-C2, Class XCL, IO, 0.138s, 2040 82,610,389 1,139,941 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.248s, 2051 443,000 451,904 FRB Ser. 07-C1, Class A3, 5.85s, 2050 166,000 175,024 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.847s, 2039 6,001,693 59,993 Ser. 05-MCP1, Class XC, IO, 0.189s, 2043 19,837,219 213,171 Merrill Lynch/Countrywide Commercial Mortgage Trust 144A Ser. 06-4, Class XC, IO, 0.192s, 2049 64,926,622 818,075 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 8.455s, 2037 506,517 23,452 Ser. 06-C4, Class X, IO, 5.343s, 2045 2,435,813 266,234 Ser. 05-C3, Class X, IO, 5.115s, 2044 938,853 82,807 Morgan Stanley Capital I Trust Ser. 06-HQ9, Class B, 5.832s, 2044 1,330,000 1,361,416 Ser. 07-IQ14, Class A2, 5.61s, 2049 346,143 355,989 FRB Ser. 07-HQ12, Class A2, 5.575s, 2049 621,915 634,353 FRB Ser. 07-HQ12, Class A2FX, 5.575s, 2049 264,053 271,711 Ser. 06-HQ10, Class AJ, 5.389s, 2041 472,000 420,835 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.466s, 2043 536,000 552,294 Morgan Stanley-Bank of America-Merril Lynch Mortgage Trust Ser. 13-C7, Class XA, IO, 1.769s, 2046 4,384,726 497,842 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 848,386 127,258 Wachovia Bank Commercial Mortgage Trust Ser. 05-C17, Class D, 5.396s, 2042 1,450,000 1,422,160 Ser. 07-C30, Class A3, 5.246s, 2043 261,655 269,503 Ser. 06-C29, IO, 0.384s, 2048 31,136,562 392,009 Ser. 07-C34, IO, 0.341s, 2046 8,386,190 101,473 Wachovia Bank Commercial Mortgage Trust 144A Ser. 06-C26, Class XC, IO, 0.042s, 2045 12,123,350 26,671 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 73,000 64,240 Wells Fargo Royal Bank of Scotland Commercial Mortgage Trust 144A FRB Ser. 12-C9, Class D, 4.804s, 2045 639,000 615,637 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C4, Class E, 5.249s, 2044 953,000 968,534 FRB Ser. 12-C10, Class D, 4.462s, 2045 822,000 768,216 Residential mortgage-backed securities (non-agency) (7.6%) ASG Resecuritization Trust 144A FRB Ser. 10-3, 0.459s, 2045 1,693,451 1,168,481 Citigroup Mortgage Loan Trust, Inc. 144A FRB Ser. 09-7, Class 4A2, 2.653s, 2035 1,100,980 953,944 Ser. 10-8, Class 1A2, 5 1/2s, 2036 325,000 334,258 Countrywide Asset Backed Certificates FRB Ser. 05-AB1, Class A3, 0.504s, 2035 3,102,898 2,901,209 First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 (In default) (NON) 77,731 8 GSAA Home Equity Trust FRB Ser. 04-10, Class AF4, 4.775s, 2034 850,064 900,012 Mortgageit Trust FRB Ser. 05-1, Class 1M2, 0.794s, 2035 1,323,991 1,078,584 Structured Asset Mortgage Investments, Inc. Ser. 07-AR4, Class X2, IO, 0 1/2s, 2047 29,860,792 737,562 WAMU Mortgage Pass-Through Certificates FRB Ser. 2004-AR13, Class A1B2, 0.74s, 2034 4,032,643 3,568,889 FRB Ser. 05-AR11, Class A1C3, 0.714s, 2045 974,086 774,398 FRB Ser. 05-AR19, Class A1C3, 0.704s, 2045 2,736,970 2,134,837 FRB Ser. 05-AR11, Class A1B2, 0.654s, 2045 740,902 648,289 FRB Ser. 05-AR13, Class A1C4, 0.634s, 2045 5,428,027 4,233,861 FRB Ser. 05-AR8, Class 2AB2, 0.624s, 2045 1,990,252 1,771,325 FRB Ser. 05-AR17, Class A1B2, 0.614s, 2045 2,612,768 2,181,662 FRB Ser. 05-AR11, Class A1B3, 0.604s, 2045 2,797,813 2,448,086 FRB Ser. 05-AR8, Class 2AC3, 0.594s, 2045 581,250 501,328 FRB Ser. 05-AR6, Class 2AB2, 0.574s, 2045 1,093,642 973,342 Wells Fargo Mortgage Backed Securities Trust Ser. 08-1, Class 4A1, 5 3/4s, 2038 606,934 643,364 FRB Ser. 04-H, Class A1, 2.615s, 2034 416,861 425,740 Total mortgage-backed securities (cost $122,831,753) CORPORATE BONDS AND NOTES (30.6%) (a) Principal amount Value Basic materials (1.8%) Airgas, Inc. sr. unsec. unsub. notes 3 1/4s, 2015 $135,000 $142,478 Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 155,000 199,543 Ashland, Inc. 144A company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 155,000 157,713 Axiall Corp. 144A company guaranty sr. unsec. notes 4 7/8s, 2023 15,000 15,263 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 275,000 299,750 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 190,000 235,411 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 190,000 190,333 Eagle Spinco, Inc. 144A company guaranty sr. unsec. notes 4 5/8s, 2021 20,000 20,350 Eastman Chemical Co. sr. unsec. notes 4.8s, 2042 385,000 399,745 Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 270,000 280,454 Eastman Chemical Co. sr. unsec. unsub. notes 6.3s, 2018 100,000 119,015 Eastman Chemical Co. sr. unsec. unsub. notes 2.4s, 2017 90,000 93,421 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 70,000 95,118 Georgia-Pacific, LLC 144A company guaranty sr. notes 5.4s, 2020 110,000 130,153 International Paper Co. sr. unsec. notes 9 3/8s, 2019 234,000 321,774 International Paper Co. sr. unsec. notes 7.95s, 2018 492,000 633,200 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 200,000 237,000 Methanex Corp. sr. unsec. unsub. notes 3 1/4s, 2019 (Canada) 76,000 76,851 Packaging Corp. of America sr. unsec. unsub. notes 3.9s, 2022 140,000 144,389 PPG Industries, Inc. sr. unsec. unsub. debs. 7.4s, 2019 170,000 207,308 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 5.2s, 2040 (Australia) 365,000 408,230 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.9s, 2022 32,000 34,814 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 33,000 35,594 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 225,000 308,772 Temple-Inland, Inc. sr. unsec. unsub. notes 6 5/8s, 2018 230,000 276,480 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 85,000 99,296 Westvaco Corp. company guaranty sr. unsec. unsub. notes 7.95s, 2031 1,040,000 1,269,443 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. notes 6s, 2041 (Canada) 15,000 15,856 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 305,000 347,250 Capital goods (0.7%) B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 310,000 320,463 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 390,000 411,450 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 458,000 613,368 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 205,000 273,700 Republic Services, Inc. company guaranty sr. unsec. notes 5.7s, 2041 90,000 104,470 Republic Services, Inc. company guaranty sr. unsec. notes 3.8s, 2018 110,000 120,877 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 210,000 249,305 Staples, Inc. sr. unsec. unsub. notes 2 3/4s, 2018 485,000 490,777 United Technologies Corp. sr. unsec. unsub. notes 4 1/2s, 2042 155,000 165,210 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 95,000 99,568 Communication services (3.0%) American Tower Corp. sr. unsec. notes 7s, 2017 (R) 505,000 600,508 AT&T, Inc. sr. unsec. bonds 6.55s, 2039 850,000 1,049,998 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 195,000 229,250 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 510,000 611,767 AT&T, Inc. 144A sr. unsec. unsub. notes 4.35s, 2045 442,000 410,900 CC Holdings GS V, LLC 144A company guaranty sr. notes 3.849s, 2023 100,000 100,746 CenturyLink, Inc. sr. unsec. debs. notes Ser. G, 6 7/8s, 2028 450,000 445,500 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 205,000 272,571 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 40,000 46,909 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 635,000 730,899 France Telecom sr. unsec. unsub. notes 4 1/8s, 2021 (France) 76,000 81,521 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 275,000 311,438 NBCUniversal Media, LLC sr. unsec. unsub. notes 6.4s, 2040 325,000 412,063 NBCUniversal Media, LLC sr. unsec. unsub. notes 5.15s, 2020 255,000 302,216 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 633,000 729,337 Rogers Communications, Inc. company guaranty notes 6.8s, 2018 (Canada) 295,000 370,473 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 95,000 95,042 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 950,000 1,079,819 SBA Tower Trust 144A notes 2.933s, 2017 175,000 183,667 SES 144A company guaranty sr. unsec. notes 5.3s, 2043 (France) 245,000 251,761 TCI Communications, Inc. company guaranty sr. unsec. unsub. debs. 7 7/8s, 2026 555,000 767,642 Telecom Italia Capital SA company guaranty sr. unsec. unsub. notes 6.175s, 2014 (Italy) 75,000 78,463 Telefonica Emisiones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) 465,000 500,437 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 6.221s, 2017 (Spain) 140,000 156,644 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 575,000 716,176 Time Warner Cable, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 40,000 49,137 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 125,000 147,515 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 29,000 38,919 Verizon New Jersey, Inc. company guaranty sr. unsec. unsub. bonds 8s, 2022 40,000 53,410 Verizon Pennsylvania, Inc. company guaranty sr. unsec. bonds 8.35s, 2030 405,000 541,160 Consumer cyclicals (2.3%) ADT Corp. (The) 144A company guaranty sr. unsec. notes 4 7/8s, 2042 260,000 248,464 ADT Corp. (The) 144A company guaranty sr. unsec. notes 3 1/2s, 2022 365,000 360,130 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 210,000 238,875 CBS Corp. company guaranty sr. unsec. debs. notes 7 7/8s, 2030 520,000 687,515 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 385,000 421,575 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 124,000 138,155 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 475,000 562,578 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 270,000 300,217 Ford Motor Co. sr. unsec. unsub. bonds 7.7s, 2097 48,000 54,780 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 485,000 609,437 Ford Motor Credit Co., LLC sr. unsec. notes 4.207s, 2016 350,000 372,580 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 3/4s, 2021 245,000 277,799 Grupo Televisa, S.A.B sr. unsec. bonds 6 5/8s, 2040 (Mexico) 180,000 219,231 Grupo Televisa, S.A.B sr. unsec. notes 6s, 2018 (Mexico) 320,000 372,717 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15s, 2023 325,000 472,860 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 (R) 78,000 90,188 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 (R) 37,000 41,070 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 275,000 310,750 Limited Brands, Inc. sr. notes 5 5/8s, 2022 125,000 132,500 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 70,000 72,629 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 105,000 110,547 Marriott International, Inc. sr. unsec. unsub notes 3s, 2019 160,000 168,114 News America Holdings, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 420,000 537,390 News America Holdings, Inc. debs. 7 3/4s, 2045 230,000 315,666 NVR, Inc. sr. unsec. unsub. notes 3.95s, 2022 90,000 92,440 Owens Corning company guaranty sr. unsec. notes 9s, 2019 44,000 56,320 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 175,000 239,258 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 460,000 626,865 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 40,000 45,130 Toyota Motor Credit Corp. sr. unsec. unsub. notes 3.3s, 2022 410,000 434,017 Consumer staples (2.5%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 48,000 66,800 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 194,000 270,413 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 510,000 499,762 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 396,000 636,936 Bacardi, Ltd. 144A unsec. notes 4 1/2s, 2021 (Bermuda) 470,000 523,462 Campbell Soup Co. sr. unsec. unsub. notes 8 7/8s, 2021 345,000 477,162 Corrections Corp. of America company guaranty sr. notes 7 3/4s, 2017 208,000 218,400 Corrections Corp. of America 144A sr. unsec. notes 4 1/8s, 2020 (R) 75,000 76,406 Costco Wholesale Corp. sr. unsec. unsub. notes 1.7s, 2019 290,000 291,286 CVS Pass-Through Trust 144A company guaranty sr. notes 7.507s, 2032 749,066 970,992 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 750,000 865,922 Delhaize Group company guaranty sr. unsec. notes 5.7s, 2040 (Belgium) 140,000 136,585 Delhaize Group company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 245,000 259,590 Diageo Investment Corp. company guaranty sr. unsec. unsub. notes 4 1/4s, 2042 450,000 458,312 General Mills, Inc. sr. unsec. notes 5.65s, 2019 85,000 102,406 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 411,000 522,630 Kraft Foods Group, Inc. sr. unsec. unsub. notes 5s, 2042 550,000 589,718 Kroger Co. (The) company guaranty sr. unsec. unsub. notes 6.4s, 2017 200,000 238,882 McDonald's Corp. sr. unsec. Ser. MTN, 6.3s, 2038 220,000 299,024 McDonald's Corp. sr. unsec. bonds 6.3s, 2037 345,000 467,161 McDonald's Corp. sr. unsec. notes 5.7s, 2039 145,000 186,396 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 200,000 220,630 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.6s, 2016 235,000 269,192 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 555,000 609,287 Energy (2.1%) Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 197,000 208,820 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 565,000 748,776 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4.742s, 2021 (United Kingdom) 605,000 701,217 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 185,000 211,380 Cenovus Energy, Inc. sr. unsec. unsub. notes 4.45s, 2042 (Canada) 95,000 93,509 Cenovus Energy, Inc. sr. unsec. unsub. notes 3s, 2022 (Canada) 340,000 341,364 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 310,000 342,680 EOG Resources, Inc. sr. unsec. notes 5 5/8s, 2019 155,000 188,365 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 100,000 124,236 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 185,000 242,460 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 150,000 201,368 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 360,000 397,956 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 3/4s, 2041 (Brazil) 215,000 243,013 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 825,000 890,169 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 245,000 274,142 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 130,000 186,909 Ras Laffan Liquefied Natural Gas Co., Ltd. 144A company guaranty sr. notes 5 1/2s, 2014 (Qatar) 500,000 531,250 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 50,000 60,394 Spectra Energy Capital, LLC sr. notes 8s, 2019 325,000 428,945 Spectra Energy Partners LP sr. unsec. notes 4.6s, 2021 225,000 241,332 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 430,000 505,844 Weatherford Bermuda company guaranty sr. unsec. notes 9 5/8s, 2019 210,000 274,271 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.8s, 2037 95,000 105,015 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.35s, 2017 115,000 131,876 Weatherford International, Ltd. company guaranty notes 6 1/2s, 2036 90,000 96,666 Financials (12.0%) ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 200,000 217,842 Aflac, Inc. sr. unsec. notes 6.9s, 2039 460,000 602,822 Aflac, Inc. sr. unsec. notes 6.45s, 2040 320,000 401,659 American Express Co. sr. unsec. notes 7s, 2018 570,000 711,754 American Express Co. sr. unsec. notes 2.65s, 2022 920,000 901,556 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 266,000 358,103 Aon PLC 144A company guaranty sr. unsec. bonds 4 1/4s, 2042 1,065,000 1,031,702 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 52,000 63,507 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 485,000 539,030 AXA SA 144A jr. unsec. sub. FRN notes 6.463s, perpetual maturity (France) 140,000 138,950 AXA SA 144A jr. unsec. sub. FRN notes 6.379s, 2049 (France) 400,000 397,000 Banco del Estado de Chile 144A sr. unsec. notes 2s, 2017 (Chile) 150,000 149,616 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) 635,000 679,145 Bank of America Corp. sr. unsec. notes 5 3/4s, 2017 160,000 185,065 Bank of America Corp. sr. unsec. unsub. notes 6 1/2s, 2016 420,000 483,706 Barclays Bank PLC unsec. sub. notes 7 5/8s, 2022 (United Kingdom) 300,000 295,644 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 525,000 703,169 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 700,000 780,231 Bear Stearns Cos., Inc. (The) sr. notes 6.4s, 2017 455,000 543,649 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 715,000 888,579 BNP Paribas SA 144A jr. unsec. sub. FRN notes 7.195s, 2049 (France) 100,000 103,000 BNP Paribas SA 144A jr. unsec. sub. FRN notes 5.186s, perpetual maturity (France) 202,000 193,920 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 (R) 965,000 1,092,219 Citigroup, Inc. sr. unsec. notes 6 1/8s, 2018 120,000 142,960 Citigroup, Inc. sr. unsec. sub. FRN notes 0.551s, 2016 812,000 784,060 CNA Financial Corp. sr. unsec. unsub. notes 5 3/4s, 2021 255,000 301,178 CNA Financial Corp. unsec. notes 6 1/2s, 2016 350,000 402,824 Commonwealth Bank of Australia 144A sr. unsec. notes 5s, 2019 (Australia) 75,000 87,689 Commonwealth Bank of Australia 144A sr. unsec. notes 3 3/4s, 2014 (Australia) 40,000 41,889 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 (R) 185,000 218,754 Duke Realty LP sr. unsec. notes 6 1/4s, 2013 (R) 22,000 22,147 Erac USA Finance, Co. 144A sr. notes 4 1/2s, 2021 360,000 396,641 GATX Financial Corp. notes 5.8s, 2016 235,000 263,148 GE Capital Trust I unsec. sub. FRB bonds 6 3/8s, 2067 565,000 598,900 General Electric Capital Corp. sr. unsec. FRN notes Ser. MTN, 0.492s, 2016 100,000 98,914 General Electric Capital Corp. sr. unsec. unsub. notes 3.15s, 2022 81,000 80,482 General Electric Capital Corp. unsec. sub. notes 5.3s, 2021 880,000 1,008,811 Genworth Financial, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 290,000 349,295 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 40,000 49,997 Goldman Sachs Group, Inc. (The) sr. unsec. notes 6.15s, 2018 230,000 271,024 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 454,000 506,181 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB bonds 8 1/8s, 2038 400,000 474,000 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 330,000 421,781 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 635,000 705,783 Health Care REIT, Inc. sr. unsec. unsub. notes 3 3/4s, 2023 (R) 235,000 236,538 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 (R) 410,000 459,954 HSBC Finance Capital Trust IX FRN notes 5.911s, 2035 1,300,000 1,309,750 HSBC USA Capital Trust I 144A jr. bank guaranty unsec. notes 7.808s, 2026 310,000 315,425 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 350,000 364,438 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 260,000 286,000 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 108,000 113,400 JPMorgan Chase & Co. jr. unsec. sub. FRN notes 7.9s, perpetual maturity 156,000 179,217 JPMorgan Chase Bank NA sub. notes Ser. BKNT, 6s, 2017 405,000 477,069 JPMorgan Chase Capital XXIII company guaranty jr. unsec. sub. FRN notes 1.29s, 2047 2,137,000 1,682,888 LBG Capital No. 1 PLC 144A jr. unsec. sub. FRN notes 8s, perpetual maturity (United Kingdom) 764,000 798,166 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. FRN notes 7s, 2037 220,000 226,600 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 540,000 591,063 Lloyds TSB Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 845,000 947,563 Loews Corp. notes 5 1/4s, 2016 210,000 233,774 Macquarie Bank Ltd. 144A unsec. sub. notes 6 5/8s, 2021 (Australia) 545,000 609,005 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 755,000 1,167,108 Merrill Lynch & Co., Inc. sr. unsec. notes Ser. MTN, 6 7/8s, 2018 125,000 150,878 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2037 1,500,000 1,878,750 MetLife, Inc. jr. unsec. sub. notes 6.4s, 2036 85,000 92,969 Metropolitan Life Global Funding I 144A notes 3.65s, 2018 130,000 143,009 Morgan Stanley sr. unsec. notes Ser. MTN, 5 3/4s, 2016 445,000 501,713 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 (R) 355,000 385,175 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 260,000 278,135 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 205,000 266,523 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 515,000 521,724 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 42,000 46,584 Progressive Corp. (The) jr. unsec. sub. FRN notes 6.7s, 2037 840,000 928,200 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5 5/8s, 2043 149,000 154,588 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5.2s, 2044 226,000 225,435 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 270,000 343,426 Rabobank Nederland 144A jr. unsec. sub. FRN notes 11s, perpetual maturity (Netherlands) 175,000 234,063 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 (R) 125,000 126,138 Royal Bank of Scotland PLC (The) sr. sub. FRN notes 9 1/2s, 2022 (United Kingdom) 515,000 592,920 Royal Bank of Scotland PLC (The) sr. unsec. unsub. notes 6.4s, 2019 (United Kingdom) 150,000 179,087 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 800,000 839,368 SL Green Realty Corp./SL Green Operating Partnership /Reckson Operating Partnership sr. unsec. notes 5s, 2018 (R) 185,000 202,251 Standard Chartered PLC 144A jr. sub. FRB bonds 7.014s, 2049 (United Kingdom) 600,000 640,228 State Street Capital Trust IV company guaranty jr. unsec. sub. FRB bonds 1.28s, 2037 1,525,000 1,230,009 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 (R) 240,000 293,036 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 5.6s, 2019 385,000 461,066 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 239,000 318,918 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 (R) 465,000 490,000 Wachovia Bank NA sr. unsec. sub. notes 6.6s, 2038 1,110,000 1,470,070 WEA Finance, LLC 144A company guaranty sr. notes 7 1/8s, 2018 935,000 1,153,513 Wells Fargo Bank NA unsec. sub. FRN notes 0 1/2s, 2016 400,000 393,461 Westpac Capital Trust III 144A unsec. sub. FRN notes 5.819s, perpetual maturity ( 645,000 651,450 Willis Group Holdings, Ltd. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 410,000 460,250 Willis Group North America, Inc. company guaranty notes 6.2s, 2017 245,000 279,138 ZFS Finance USA Trust V 144A FRB bonds 6 1/2s, 2037 218,000 232,988 Health care (0.9%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 755,000 1,005,297 CIGNA Corp. sr. unsec. unsub. notes 5 3/8s, 2042 195,000 220,478 Coventry Health Care, Inc. sr. unsec. notes 5.45s, 2021 420,000 495,003 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 90,000 98,775 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. notes 5 3/4s, 2021 277,000 305,393 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 97,000 106,032 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 165,000 170,535 Watson Pharmaceuticals, Inc. sr. unsec. notes 4 5/8s, 2042 175,000 177,488 Watson Pharmaceuticals, Inc. sr. unsec. notes 3 1/4s, 2022 140,000 141,386 Watson Pharmaceuticals, Inc. sr. unsec. notes 1 7/8s, 2017 35,000 35,462 WellPoint, Inc. notes 7s, 2019 405,000 506,532 Zoetis Inc. 144A sr. unsec. notes 3 1/4s, 2023 104,000 105,852 Zoetis Inc. 144A sr. unsec. notes 1 7/8s, 2018 104,000 104,792 Technology (0.3%) Brocade Communications Systems, Inc. company guaranty sr. notes 6 7/8s, 2020 155,000 169,725 Lexmark International Inc, sr. unsec. notes 5.9s, 2013 405,000 408,395 Xerox Corp. sr. unsec. notes 6.35s, 2018 445,000 521,540 Transportation (0.5%) Burlington Northern Santa Fe Corp. sr. unsec. notes 5 3/4s, 2018 160,000 192,280 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 153,421 167,421 CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 95,000 98,827 Delta Air Lines, Inc. pass-through certificates 6.2s, 2018 100,570 114,147 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 210,000 256,720 Ryder System, Inc. sr. unsec. unsub. notes 2 1/2s, 2018 85,000 87,019 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 275,966 326,674 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 295,000 310,973 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 213,890 232,071 Utilities and power (4.5%) Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 255,000 299,590 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 110,000 115,120 Beaver Valley Funding Corp. sr. bonds 9s, 2017 197,000 199,630 Boardwalk Pipelines LP company guaranty sr. unsec. notes 5 7/8s, 2016 680,000 763,689 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 878,748 952,475 CMS Energy Corp. sr. unsec. notes 8 3/4s, 2019 610,000 823,288 Commonwealth Edison Co. 1st mtge. sec. bonds 5 7/8s, 2033 195,000 244,405 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 205,000 210,920 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 75,000 89,960 Duke Energy Carolinas, LLC sr. mtge. notes 4 1/4s, 2041 215,000 219,660 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 630,000 663,075 El Paso Natural Gas Co. sr. unsec. unsub. bonds 8 3/8s, 2032 380,000 541,253 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 230,000 277,725 Electricite de France SA 144A sr. unsec. notes 6.95s, 2039 (France) 415,000 540,286 Electricite de France SA 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 999,000 991,508 Enel Finance International SA 144A company guaranty sr. unsec. notes 5 1/8s, 2019 (Netherlands) 280,000 297,066 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 285,000 325,936 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 145,000 162,750 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 330,000 336,707 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s, 2023 58,000 58,660 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 (Spain) 170,000 184,068 ITC Holdings Corp. 144A notes 5 7/8s, 2016 450,000 508,460 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 140,000 163,458 Kansas Gas and Electric Co. bonds 5.647s, 2021 182,586 203,975 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 490,000 609,028 MidAmerican Energy Holdings Co. sr. unsec. bonds 6 1/2s, 2037 185,000 240,174 MidAmerican Funding, LLC sr. bonds 6.927s, 2029 175,000 231,907 Narragansett Electric Co./The 144A sr. unsec. notes 4.17s, 2042 360,000 353,361 Oncor Electric Delivery Co., LLC sr. notes 7s, 2022 161,000 209,472 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 155,000 204,082 Pacific Gas & Electric Co. sr. unsub. notes 5.8s, 2037 265,000 323,092 PacifiCorp Sinking Fund 1st mtge. 6 1/4s, 2037 205,000 273,550 Potomac Edison Co. 144A sr. bonds 5.8s, 2016 450,000 510,456 PPL WEM Holdings PLC 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 945,000 1,080,214 Puget Sound Energy, Inc. jr. sub. FRN notes Ser. A, 6.974s, 2067 610,000 653,463 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 105,000 126,639 Texas-New Mexico Power Co. 144A 1st mtge. bonds 9 1/2s, 2019 415,000 564,894 Trans-Canada Pipelines, Ltd. jr. unsec. sub. FRN notes 6.35s, 2067 (Canada) 915,000 976,055 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 395,000 467,890 Westar Energy, Inc. sr. mtge. notes 4 1/8s, 2042 40,000 40,990 Wisconsin Energy Corp. jr. unsec. sub. FRN notes 6 1/4s, 2067 815,000 884,683 Total corporate bonds and notes (cost $102,683,506) MUNICIPAL BONDS AND NOTES (0.5%) (a) Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $350,000 $487,494 IL State G.O. Bonds 4.421s, 1/1/15 165,000 173,646 4.071s, 1/1/14 490,000 500,981 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 285,000 387,403 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 255,000 292,289 Total municipal bonds and notes (cost $1,547,380) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.1%) (a) Principal amount Value Korea Development Bank sr. unsec. unsub. notes 4s, 2016 (South Korea) $400,000 $435,145 Total foreign government and agency bonds and notes (cost $398,730) SENIOR LOANS (—%) (a) (c) Principal amount Value Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.454s, 2018 $49,860 $46,158 SunGard Data Systems, Inc. bank term loan FRN 1.953s, 2014 1,242 1,245 Total senior loans (cost $49,076) SHORT-TERM INVESTMENTS (18.9%) (a) Principal amount/shares Value U.S. Treasury Bills with an effective yield of 0.15%, February 6, 2014 (SEGSF) $298,000 $297,601 U.S. Treasury Bills with an effective yield of 0.13%, October 17, 2013 (SEG) (SEGSF) 2,633,000 2,631,101 Putnam Short Term Investment Fund 0.08% (AFF) 67,020,747 67,020,747 SSgA Prime Money Market Fund 0.02% (P) 1,001,000 1,001,000 Total short-term investments (cost $70,950,449) TOTAL INVESTMENTS Total investments (cost $490,213,438) (b) FUTURES CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-Dollar 90 day (Long) 475 $118,358,125 Jun-13 $(36,537) U.S. Treasury Bond 30 yr (Long) 32 4,623,000 Jun-13 11,197 U.S. Treasury Bond Ultra 30 yr (Long) 43 6,776,531 Jun-13 (46,777) U.S. Treasury Bond 30 yr (Short) 8 1,260,750 Jun-13 8,672 U.S. Treasury Note 2 yr (Long) 2 440,906 Jun-13 (35) U.S. Treasury Note 5 yr (Long) 252 31,261,781 Jun-13 30,748 U.S. Treasury Note 10 yr (Long) 471 62,164,641 Jun-13 91,098 U.S. Treasury Note 10 yr (Short) 18 2,375,719 Jun-13 (3,550) Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) Counterparty Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract appreciation/ Floating rate index/Maturity date date/strike amount (depreciation) Barclays Bank PLC 1.9/3 month USD-LIBOR-BBA/Jun-23 (Purchased) Jun-13/1.90 $9,330,000 $1,120 (2.4)/3 month USD-LIBOR-BBA/Jun-23 (Purchased) Jun-13/2.40 9,330,000 (66,430) 2.4/3 month USD-LIBOR-BBA/Jun-23 (Written) Jun-13/2.40 7,320,000 31,842 Citibank, N.A. 2.4/3 month USD-LIBOR-BBA/Jun-23 (Written) Jun-13/2.40 7,320,000 31,549 2.4/3 month USD-LIBOR-BBA/Jun-23 (Written) Jun-13/2.40 2,070,000 8,259 Credit Suisse International 1.9/3 month USD-LIBOR-BBA/Jun-23 (Purchased) Jun-13/1.90 11,010,000 (2,092) 1.83375/3 month USD-LIBOR-BBA/Apr-23 (Purchased) Apr-13/1.83375 9,753,200 (3,414) 1.83/3 month USD-LIBOR-BBA/Apr-23 (Purchased) Apr-13/1.83 9,753,200 (5,852) 1.82875/3 month USD-LIBOR-BBA/Apr-23 (Purchased) Apr-13/1.82875 9,753,200 (5,949) (1.39)/3 month USD-LIBOR-BBA/May-18 (Purchased) May-13/1.39 30,246,000 (57,770) (2.4)/3 month USD-LIBOR-BBA/Jun-23 (Purchased) Jun-13/2.40 11,010,000 (72,446) 2.386/3 month USD-LIBOR-BBA/May-23 (Written) May-13/2.386 7,788,000 41,354 2.4/3 month USD-LIBOR-BBA/Jun-23 (Written) Jun-13/2.40 7,320,000 31,330 0.876/3 month USD-LIBOR-BBA/May-16 (Written) May-13/0.876 24,953,000 11,728 2.33375/3 month USD-LIBOR-BBA/Apr-23 (Written) Apr-13/2.33375 9,753,200 7,608 2.33/3 month USD-LIBOR-BBA/Apr-23 (Written) Apr-13/2.33 9,753,200 2,731 2.32875/3 month USD-LIBOR-BBA/Apr-23 (Written) Apr-13/2.32875 9,753,200 2,633 Deutsche Bank AG 1.9/3 month USD-LIBOR-BBA/Jun-23 (Purchased) Jun-13/1.90 11,010,000 (1,321) (1.4075)/3 month USD-LIBOR-BBA/May-18 (Purchased) May-13/1.4075 15,123,000 (30,700) (1.37)/3 month USD-LIBOR-BBA/May-18 (Purchased) May-13/1.37 30,246,000 (54,745) (1.38)/3 month USD-LIBOR-BBA/May-18 (Purchased) May-13/1.38 30,246,000 (56,560) (2.4)/3 month USD-LIBOR-BBA/Jun-23 (Purchased) Jun-13/2.40 11,010,000 (70,684) 2.395/3 month USD-LIBOR-BBA/May-23 (Written) May-13/2.395 7,788,000 40,887 2.38/3 month USD-LIBOR-BBA/May-23 (Written) May-13/2.38 7,788,000 39,252 2.4/3 month USD-LIBOR-BBA/Jun-23 (Written) Jun-13/2.40 7,320,000 32,647 2.425/3 month USD-LIBOR-BBA/May-23 (Written) May-13/2.425 3,894,000 22,352 0.87/3 month USD-LIBOR-BBA/May-16 (Written) May-13/0.87 24,953,000 11,728 0.865/3 month USD-LIBOR-BBA/May-16 (Written) May-13/0.865 24,953,000 10,979 0.8975/3 month USD-LIBOR-BBA/May-16 (Written) May-13/0.8975 12,477,000 6,613 Goldman Sachs International 1.91/3 month USD-LIBOR-BBA/Apr-23 (Purchased) Apr-13/1.91 10,793,800 3,022 (1.37625)/3 month USD-LIBOR-BBA/May-18 (Purchased) May-13/1.37625 15,123,000 (27,221) (1.42125)/3 month USD-LIBOR-BBA/May-18 (Purchased) May-13/1.42125 15,123,000 (28,885) 2.44/3 month USD-LIBOR-BBA/May-23 (Written) May-13/2.44 3,894,000 21,495 2.386/3 month USD-LIBOR-BBA/May-23 (Written) May-13/2.386 3,894,000 19,509 2.41/3 month USD-LIBOR-BBA/Apr-23 (Written) Apr-13/2.41 10,793,800 10,038 0.9/3 month USD-LIBOR-BBA/May-16 (Written) May-13/0.90 12,477,000 5,739 0.876/3 month USD-LIBOR-BBA/May-16 (Written) May-13/0.876 12,477,000 5,615 (1.9)/3 month USD-LIBOR-BBA/Jun-23 (Written) Jun-13/1.90 3,631,487 (4,830) Total TBA SALE COMMITMENTS OUTSTANDING at 3/31/13 (proceeds receivable $72,098,789) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3s, April 1, 2043 $59,000,000 4/11/13 $60,839,143 Government National Mortgage Association, 3s, April 1, 2043 7,000,000 4/18/13 7,308,984 Government National Mortgage Association, 3s, April 1, 2043 4,000,000 4/18/13 4,180,312 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $7,555,700 (E) $86,437 06/19/23 3 month USD-LIBOR-BBA 2.00% $20,249 24,626,000 (E) (244,328) 06/19/23 2.00% 3 month USD-LIBOR-BBA (28,604) Barclays Bank PLC 4,732,000 (E) 4,533 06/19/15 3 month USD-LIBOR-BBA 0.40% (578) 3,749,000 (E) (10,309) 06/19/18 1.00% 3 month USD-LIBOR-BBA (1,049) 1,982,000 (E) 28,515 06/19/23 3 month USD-LIBOR-BBA 2.00% 11,153 2,761,000 (E) (39,038) 06/19/43 3.00% 3 month USD-LIBOR-BBA (19,821) 23,967,000 (E) (26,029) 06/19/15 0.40% 3 month USD-LIBOR-BBA (145) 27,285,000 (E) (383,197) 06/19/23 2.00% 3 month USD-LIBOR-BBA (144,182) Citibank, N.A. 18,481,000 (E) (17,870) 06/19/15 0.40% 3 month USD-LIBOR-BBA 2,090 1,233,000 (E) 11,624 06/19/23 3 month USD-LIBOR-BBA 2.00% 823 3,403,000 (E) (70,916) 06/19/23 2.00% 3 month USD-LIBOR-BBA (41,107) 987,000 (E) 7,699 06/19/43 3 month USD-LIBOR-BBA 3.00% 830 389,000 (E) (1,036) 06/19/18 1.00% 3 month USD-LIBOR-BBA (75) Credit Suisse International 5,249,000 — 1/9/16 3 month USD-LIBOR-BBA 0.515% 4,295 2,640,000 — 1/11/16 3 month USD-LIBOR-BBA 0.50% 906 3,191,000 — 1/11/18 0.88% 3 month USD-LIBOR-BBA 71 834,000 — 1/11/23 3 month USD-LIBOR-BBA 1.88% (5,062) 4,349,000 — 1/7/16 3 month USD-LIBOR-BBA 0.54% 7,038 1,659,000 — 1/9/23 3 month USD-LIBOR-BBA 1.93% (1,939) 6,381,000 — 1/9/18 0.9125% 3 month USD-LIBOR-BBA (10,808) 1,363,000 — 1/7/23 3 month USD-LIBOR-BBA 1.94% (184) 5,245,000 — 1/7/18 0.93% 3 month USD-LIBOR-BBA (13,733) 3,178,000 — 03/04/18 0.9275% 3 month USD-LIBOR-BBA 946 1,052,000 (E) (3,366) 06/19/43 3.00% 3 month USD-LIBOR-BBA 3,956 19,070,000 (E) (208,962) 06/19/23 2.00% 3 month USD-LIBOR-BBA (41,911) 826,000 — 03/08/23 3 month USD-LIBOR-BBA 2.01875% 1,820 826,000 — 03/11/23 3 month USD-LIBOR-BBA 2.065% 5,141 3,178,000 — 03/11/18 0.9875% 3 month USD-LIBOR-BBA (7,389) 9,238,000 — 03/20/18 0.968125% 3 month USD-LIBOR-BBA (8,614) 2,631,000 — 03/04/16 3 month USD-LIBOR-BBA 0.5025% (1,175) 833,000 — 03/04/23 3 month USD-LIBOR-BBA 1.975% (1,409) 15,186,000 (E) (15,961) 06/19/15 0.40% 3 month USD-LIBOR-BBA 439 67,565,000 (E) (221,507) 06/19/18 1.00% 3 month USD-LIBOR-BBA (54,621) 3,940,000 — 03/06/16 3 month USD-LIBOR-BBA 0.495% (2,800) 1,239,000 — 03/06/23 3 month USD-LIBOR-BBA 1.9575% (4,231) 4,767,000 — 03/06/18 0.915% 3 month USD-LIBOR-BBA 4,667 390,000 (E) 4,454 06/19/43 3 month USD-LIBOR-BBA 3.00% 1,739 50,254,000 (E) 624,900 06/19/23 3 month USD-LIBOR-BBA 2.00% 184,677 4,754,000 (E) 4,797 06/19/15 3 month USD-LIBOR-BBA 0.40% (337) 2,606,000 — 03/08/16 3 month USD-LIBOR-BBA 0.5175% (119) 3,178,000 — 03/08/18 0.955% 3 month USD-LIBOR-BBA (2,904) 2,606,000 — 03/11/16 3 month USD-LIBOR-BBA 0.535% 1,104 2,431,000 — 03/20/23 3 month USD-LIBOR-BBA 2.045% 8,804 7,650,000 — 03/20/16 3 month USD-LIBOR-BBA 0.521465% (1,255) Deutsche Bank AG 767,000 (E) (1,740) 06/19/43 3.00% 3 month USD-LIBOR-BBA 3,599 13,023,000 (E) 14,936 06/19/15 3 month USD-LIBOR-BBA 0.40% 871 8,566,000 (E) (21,921) 06/19/18 1.00% 3 month USD-LIBOR-BBA (763) 19,732,000 (E) (195,404) 06/19/23 2.00% 3 month USD-LIBOR-BBA (22,553) Goldman Sachs International 5,556,000 (E) 111,638 06/19/23 3 month USD-LIBOR-BBA 2.00% 62,969 8,505,000 (E) (11,015) 06/19/15 0.40% 3 month USD-LIBOR-BBA (1,829) 21,828,800 (E) (340,629) 06/19/23 2.00% 3 month USD-LIBOR-BBA (149,406) 6,880,000 (E) 44,316 06/19/43 3 month USD-LIBOR-BBA 3.00% (3,569) JPMorgan Chase Bank N.A. 6,860,000 (E) (7,609) 06/19/15 0.40% 3 month USD-LIBOR-BBA (200) 9,832,200 (E) (130,086) 06/19/23 2.00% 3 month USD-LIBOR-BBA (43,957) Royal Bank of Scotland PLC (The) 2,136,000 (E) (28,300) 06/19/23 2.00% 3 month USD-LIBOR-BBA (9,589) Total (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $500,814 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $(2,395) Barclays Bank PLC 1,640,001 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (7,980) 1,334,413 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 7,803 772,072 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,693) 3,711,633 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (18,061) 2,610,095 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 11,458 2,220,887 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 9,746 912,218 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (4,363) 1,695,288 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (8,108) 1,291,144 — 1/12/40 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 6,979 9,409,109 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (45,000) 9,699,172 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (47,198) 4,590,076 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 20,143 272,714 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 2,205 1,151,814 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (5,509) 605,311 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,656 2,647,880 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (11,553) 1,023,110 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 506 8,304,300 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (40,409) 7,310,346 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 32,080 2,268,890 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 18,346 158,935 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (352) 871,899 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (4,243) 389,821 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,711 301,854 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 948 4,237,180 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 18,594 3,505,035 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (17,055) 2,164,545 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (10,352) 300,372 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,437) 396,949 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,743 2,423,826 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 14,173 10,030,010 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 44,015 1,483,013 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 6,508 271,967 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,194 881,474 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,869 638,992 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,805 298,820 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools (769) 297,442 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,447) 8,305,130 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (40,413) 10,376,103 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools (26,704) 5,932,236 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic MBX Index 6.50% 30 year Fannie Mae pools 28,866 7,411,581 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic MBX Index 6.00% 30 year Fannie Mae pools 19,074 1,555,036 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 7,437 Citibank, N.A. 2,332,870 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 10,237 4,083,431 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 17,920 2,202,784 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 9,611 2,608,094 (13,856) 1/12/41 (3.50%) 1 month USD-LIBOR Synthetic TRS Index 3.50% 30 year Fannie Mae pools 501 Credit Suisse International 191,677 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (917) 2,165,664 — 1/12/39 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 8,867 500,230 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,392) 4,119,298 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 19,701 Goldman Sachs International 1,214,343 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (5,808) 576,284 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (1,275) 2,019,485 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (4,469) 1,557,959 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (3,447) 655,642 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 324 5,956,944 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 2,945 886,505 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (4,240) 1,956,874 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (4,330) 193,430 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (925) 948,449 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (4,536) 954,964 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (4,167) 1,915,387 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (9,163) 1,915,387 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (9,163) 216,221 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,034) 2,000,166 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (8,727) 738,506 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (3,222) 1,373,294 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (6,568) 2,890,719 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (14,066) 1,085,971 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (5,284) 3,230,455 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (15,450) 3,367,564 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (14,693) 1,000,360 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (4,365) 333,681 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,596) 734,202 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 363 1,194,546 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 591 1,696,456 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (8,114) 120,737 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (267) 1,064,024 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (4,642) 3,792,958 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (20,502) 1,255,668 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 621 749,987 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 371 2,511,153 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 1,242 512,677 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (1,134) 459,323 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,197) 1,558,624 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (7,584) 1,777,101 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (8,499) 3,960,083 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (19,270) 1,870,348 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (9,101) 267,548 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (592) 968,318 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (4,631) 638,728 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (1,413) 146,811 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (714) 391,607 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,906) 619,962 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (1,372) 1,239,924 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (2,744) 839,846 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (1,858) 466,920 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,233) 332,152 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (735) 851,442 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (4,072) 2,213,295 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (4,897) 1,606,135 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (7,683) 1,590,684 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 7,608 3,718,997 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 17,787 747,130 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 3,573 747,130 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 3,573 3,921,777 (5,515) 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 14,538 JPMorgan Chase Bank N.A. 1,553,408 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (6,778) Total OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. DJ CDX NA CMBX BBB Index BBB-/P $6,388 $106,000 5/11/63 300 bp $(928) DJ CDX NA CMBX BBB Index BBB-/P 10,321 151,000 5/11/63 300 bp (100) DJ CDX NA CMBX BBB Index BBB-/P 13,088 212,000 5/11/63 300 bp (1,544) DJ CDX NA CMBX BBB Index BBB-/P 12,483 219,000 5/11/63 300 bp (2,631) Goldman Sachs International DJ CDX NA IG Series 20 Index BBB+/P (7,530) 1,370,000 6/20/18 100 bp (426) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at March 31, 2013. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Key to holding's abbreviations BKNT Bank Note bp Basis Points FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2013 through March 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $374,866,230. (b) The aggregate identified cost on a tax basis is $498,052,597, resulting in gross unrealized appreciation and depreciation of $25,545,805 and $2,486,801, respectively, or net unrealized appreciation of $23,059,004. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $56,836,229 $27,381,975 $84,218,204 $266 $— Putnam Short Term Investment Fund * — 76,855,664 9,834,917 5,340 67,020,747 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $179,007,235 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap options contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An OTC interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Upfront premiums are recorded as realizes gains and losses at the closing of the contract. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded as a receivable or payable for variation margin. Payments received or made are recorded as realized gains or losses. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty. There is minimal counterparty risk with respect to centrally cleared interest rate contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure and to manage exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC credit default contracts to hedge credit risk and to gain exposure on individual names and/or baskets of securities. In an OTC credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The OTC credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant OTC credit default contract. For the fund's average notional amount on OTC credit default contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $69,839 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $210,319 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $309,684. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Corporate bonds and notes $— $114,782,966 $— Foreign government and agency bonds and notes — 435,145 — Mortgage-backed securities — 141,506,951 — Municipal bonds and notes — 1,841,813 — Senior loans — 47,403 — U.S. Government and Agency Mortgage Obligations — 190,983,834 — U.S. Treasury Obligations — 563,040 — Short-term investments 68,021,747 2,928,702 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $54,816 $— $— Forward premium swap option contracts — (88,869) — TBA sale commitments — (72,328,439) — Interest rate swap contracts — 737,643 — Total return swap contracts — (147,213) — Credit default contracts — (40,379) — Totals by level $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $7,104 $47,483 Interest rate contracts 2,408,635 1,852,258 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Purchased swap option contracts (contract amount) $355,100,000 Written swap option contracts (contract amount) $170,100,000 Futures contracts (number of contracts) 1,000 OTC interest rate swap contracts (notional) $433,200,000 OTC total return swap contracts (notional) $213,500,000 OTC credit default swap contracts (notional) $1,900,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 24, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 24, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 24, 2013
